Order entered September 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00898-CR

                         JOHN ANTHONY MARGETIS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                          Trial Court Cause No. MB12-51720-K

                                           ORDER
       The Court REINSTATES the appeal.

       On August 28, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant will represent himself on appeal; (3) Sandra Morelan is the court

reporter who recorded the proceedings; (4) before September 24, 2014, there was on written

request for the reporter’s record; (5) Ms. Morelan had not filed the reporter’s record because

appellant had not paid for it; (5) the trial court has found appellant indigent for purposes of

obtaining the reporter’s record; (6) Ms. Morelan can file the record within thirty days of the

September 25, 2014 findings.
        We ORDER Sandra Morelan to file the complete reporter’s record by OCTOBER 30,

2014.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Anthony

Margetis, 1290 Eastgate Drive, Midlothian, Texas 75065.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Morelan, official court reporter, County Criminal Court No. 9, and to the Dallas County District

Attorney’s Office.

                                                   /s/     ADA BROWN
                                                           JUSTICE